DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/19/2022.	
3.	Claims 1-19 are pending. Claims 1-15 are under examination on the merits.  Claims 1, 12, 16 are amended. Claims 16-19 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1,  hereinafter “’021”) in view of Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”).

Regarding claim 1: ’021 teaches a near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]) in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium, wherein the ultrafine particles are composite tungsten oxide ultrafine particles is Cs0.33WO3 particles (Page 19, [0273, Example 1), and the solid medium contains binder and a weather resistance improver, and the weather resistance improver includes at least one selected from a benzotriazole-based UV absorber, a triazine-based UV absorber, and benzophenone-based UV absorber (Page 20, [0285], Table 1, Examples). ‘021 does not expressly teach the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample, and a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50%.
However, ‘001 teaches the morphology and phase controlled synthesis of obtaining pure hexagonal CsxWO3 crystals by solvothermal method and their optical properties (Page 329, Abstract, lines 1-5). ‘001 teaches the XRD patterns of CsxWO3 powders synthesized by solvothermal reaction in 42.9 vol.% water/ethanol mixed solvents at 200 °C for different times. It can be seen that the crystallinity increases with the increase of reaction time in Fig. 9 (i.e., read on a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50%, Page 333, right Col., 2nd para, 1-4)  with benefit of providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
In an analogous art of the near-infrared shielding ultrafine particle dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared shielding ultrafine particle dispersion body by ‘021, so as to include a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50% as taught by ‘001, and would have been motivated to do so with reasonable expectation that this would result in providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products as suggested by ‘001 (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
It is noted that based on the instant application (Page 20, [037]) the XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample is achieved  when at least 50% of each ultrafine particle volume is a single crystal. ‘021 in view of ‘001 teaches the composite tungsten oxide ultrafine particles are free of heterogenous phase, and have good crystallinity, and volume is single crystal. Since ‘021 in view of ‘001 teaches the identical or substantially identical a near-infrared shielding ultrafine particle dispersion body in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., XRD peak top intensity, would be 
the same as claimed (i.e., the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample). If there is any difference between the product of ‘021 in view of ‘001 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	
	Regarding claim 2: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein a dispersed particle size of the composite tungsten oxide ultrafine particles is 24 nm (Page 19, [0275], Example 1).  

	Regarding claim 3: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the composite tungsten oxide ultrafine particles include a hexagonal crystal structure (Page 19, [0275], Example 1).  

	Regarding claim 4: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein a content of a volatile component contained in the composite tungsten oxide ultrafine particles is 2.5 mass% or less (Page 20, [0289], Example 2; Page 21, [0300], Example 3). 

	Regarding claim 5: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein an addition amount of the weather resistance improver is 0.1 to 10 parts by mass with respect to 1 part by mass of the composite tungsten oxide ultrafine particles (Page 7, [0099]). 

	Regarding claim 6: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), containing the composite tungsten oxide ultrafine particles  in an amount of 0.001 mass% to 80 mass% (i.e., 0.80 mass%; Page 19, [0280], Example 1). 

	Regarding claim 7: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the resin binder is a binder resin of one of resins selected from a resin group consisting of polyethylene terephthalate resin, polycarbonate resin, acrylic resin, styrene resin, polyamide resin, polyethylene resin, vinyl chloride resin, olefin resin, epoxy resin, polyimide resin, fluorine resin, ethylene/vinyl acetate copolymer resin, polyvinyl acetal resin, ionomer resin, and silicone resin, or a mixture of two or more resins selected from the above resin group, or a copolymer of two or more resins selected from the above resin group (Page 5, [0062]; Page 20, [0285], Table 1, Examples).

	Regarding claim 8: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the near-infrared shielding ultrafine particle dispersion body is in a sheet form, a board form, or a film form (Page 4, [0051]; Page 19, [0281], Example 1). 

	Regarding claim 9: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the near-infrared shielding ultrafine particle dispersion body is provided as a coating layer having a thickness of 1 µm or more and 10 µm or less on a transparent substrate (Page 12, [0167]-[0168]). 

	Regarding claim 10: ’021 teaches the near-infrared shielding ultrafine particle dispersion body (Page 1, [0001]), wherein the transparent substrate is a polyester film, or glass (Page 12, [0169]; Page 12, [0172]). 

	Regarding claim 11: ’021 teaches a near-infrared shielding intermediate film, constituting an interlayer in a near-infrared shielding laminated structure including two or more transparent substrates and the interlayer sandwiched between the two or more transparent substrates, wherein the near-infrared shielding ultrafine particle dispersion body is used as the intermediate film (Page 5, [0063]; Page 10, [0138]; Page 12, [01721]).

	Regarding claim 12: ’021 teaches a near-infrared shielding laminated structure, including two or more transparent substrates and an interlayer sandwiched between the two or more transparent substrates, wherein the interlayer includes one or more intermediate films, and at least one of the intermediate films is a near-infrared shielding intermediate film, and the transparent substrate is any one selected from plate glass, plastic, and plastic containing fine particles having a near-infrared shielding function (Page 12, [0172]).

	Regarding claim 13: ’021 teaches a near-infrared shielding laminated structure, wherein at least one layer of the intermediate film constituting the interlayer is the near-infrared shielding intermediate film, and the intermediate film is sandwiched between two intermediate films made of a resin sheet formed using polyvinyl acetal resin or ethylene/vinyl acetate copolymer resin (Page 13 [0174]). 

	Regarding claim 14: ’021 teaches a near-infrared shielding laminated structure, wherein a thickness of the near-infrared shielding intermediate film is 50 µm or more and 1000 µm or less (i.e., 0.5 mm= 500 µm, Page 19, [0281], Example 1). 

	Regarding claim 15: ’021 teaches a near-infrared shielding laminated structure, wherein a haze value is 5% or less when a visible light transmittance is set to 70% or more (Page 20, [0285], Table 1). 

8.	Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (JP 2012-532822 A, equivalent to US Pub. No. 2011/0248225 A1,  hereinafter “’225”) in view of Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”).

Regarding claim 1: ’225 discloses a near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]) in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium, wherein the ultrafine particles are composite tungsten oxide ultrafine particles is KxCsyWOz particles, where x+y≤1 and 2≤z≤3 (Page 1, [0012]; Page 12, [0147]-[0148], Example 1, Table), and the solid medium contains binder and a weather resistance improver, and the weather resistance improver includes at least one selected from a benzotriazole-based UV absorber, a triazine-based UV absorber, and benzophenone-based UV absorber (Page 13, [0154], Table, Example 2). ‘225 does not expressly teach the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample, and a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50%.
However, ‘001 teaches the morphology and phase controlled synthesis of obtaining pure hexagonal CsxWO3 crystals by solvothermal method and their optical properties (Page 329, Abstract, lines 1-5). ‘001 teaches the XRD patterns of CsxWO3 powders synthesized by solvothermal reaction in 42.9 vol.% water/ethanol mixed solvents at 200 °C for different times. It can be seen that the crystallinity increases with the increase of reaction time in Fig. 9 (i.e., read on a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50%, Page 333, right Col., 2nd para, 1-4)  with benefit of providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
In an analogous art of the near-infrared shielding ultrafine particle dispersion body, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared shielding ultrafine particle dispersion body by ‘225, so as to include a volume ratio of an amorphous phase in the composite tungsten oxide ultrafine particles is less than 50% as taught by ‘001, and would have been motivated to do so with reasonable expectation that this would result in providing the autoclave rotating during the reaction which is very helpful for decreasing the particle size, but is not very favorable for forming rod-like hexagonal CsxWO3 to some extent. In addition, the reaction solvent, autoclave rotating and Cs source have great effects on the optical absorption of CsxWO3 products as suggested by ‘001 (Page 326, left Col., Conclusions, 2nd para, lines 1-13). 
It is noted that based on the instant application (Page 20, [037]) the XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample is achieved  when at least 50% of each ultrafine particle volume is a single crystal. ‘225 in view of ‘001 teaches the composite tungsten oxide ultrafine particles are free of heterogenous phase, and have good crystallinity, and volume is single crystal. Since ‘225 in view of ‘001 teaches the identical or substantially identical a near-infrared shielding ultrafine particle dispersion body in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., XRD peak top intensity, would be 
the same as claimed (i.e., the particles have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value 1 on plane (220) of silicon powder standard sample). If there is any difference between the product of ‘225 in view of ‘001 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Regarding claim 2: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein a dispersed particle size of the composite tungsten oxide ultrafine particles is 1 nm or more and 200 nm or less (Page 1, [0014]; Page 13, [0149], Example 1).  

Regarding claim 3: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein the composite tungsten oxide ultrafine particles include a hexagonal crystal structure (Page 1, [0015]; Page 12, [0148], Example 1).  

Regarding claim 4: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein a content of a volatile component contained in the composite tungsten oxide ultrafine particles is 0.0 mass% (Page 12, [0147]-[0148], Example 1).  

Regarding claim 5: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein an addition amount of the weather resistance improver is 0.1 to 10 parts by mass with respect to 1 part by mass of the composite tungsten oxide ultrafine particles (Page 13, [0154], Example 2). 

 Regarding claim 6: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), containing the composite tungsten oxide ultrafine particles  in an amount of 0.001 mass% to 80 mass% (Page 13, [0154], Example 2).  

	Regarding claim 7: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein the resin binder is a binder resin of one of resins selected from a resin group consisting of polyethylene terephthalate resin, polycarbonate resin, acrylic resin, styrene resin, polyamide resin, polyethylene resin, vinyl chloride resin, olefin resin, epoxy resin, polyimide resin, fluorine resin, ethylene/vinyl acetate copolymer resin, polyvinyl acetal resin, ionomer resin, and silicone resin, or a mixture of two or more resins selected from the above resin group, or a copolymer of two or more resins selected from the above resin group (Page 5, [0054]).

Regarding claim 8: ’225 teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein the near-infrared shielding ultrafine particle dispersion body is in a sheet form, a board form, or a film form (Page 2,  [0040]). 

	Regarding claim 10: ’225  teaches the near-infrared shielding ultrafine particle dispersion body (Page 6, [0070]), wherein the transparent substrate is a polyester film, or glass (Page 1, [0002]; Page 6, [0077]). 


9.	Claims 9, 11-12,14 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (JP 2012-532822 A, equivalent to US Pub. No. 2011/0248225 A1,  hereinafter “’225”) in view of Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”) as applied to claim 1 above, and further in view of  Suzuki et al. (US Pub. No. 2010/0220388 A1, hereinafter “’388”).

Regarding claims 9,11-12,14: The disclosure of ‘225 is adequately set forth in paragraph 8 above and is incorporated herein by reference. ‘225 does not expressly a near-infrared shielding laminated structure, including two or more transparent substrates and an interlayer sandwiched between the two or more transparent substrates, wherein the interlayer includes one or more intermediate films, and at least one of the intermediate films is a near-infrared shielding intermediate film, and the transparent substrate is any one selected from plate glass, plastic, and plastic containing fine particles having a near-infrared shielding function, wherein  the near-infrared shielding ultrafine particle dispersion body is provided as a coating layer having a thickness of 1 µm or more and 10 µm or less on a transparent substrate, and wherein a thickness of the near-infrared shielding intermediate film is 50 µm or more and 1000 µm or less.
	However, ‘388 teaches a near-infrared shielding material having near-infrared shielding 
function, a laminate including the shielding material useful in a safety glass such as laminated glass or a film-reinforced glass (e.g., bilayer, window film) (Page 1, [0001]). FIG. 1 is a schematic section view showing an example of embodiments of a laminate (laminated glass). In a laminate 10 of FIG. 1, an intermediate layer 12A containing an ultraviolet absorber, a plastic film 13, a heat-ray shielding layer 14 containing fine particles W of tungsten oxide and/or composite tungsten oxide, an intermediate layer 12B and a glass plate 11B are superposed on a glass plate 11A in this order, and they are integrated with one another. When the laminate is used in a display, it is set up such that a light is incident upon the intermediate layer 12A. The laminate 10 is generally prepared by interposing a plastic film 13 having the heat-ray shielding layer 14 thereon between the two glass plates 11A, 11B through the intermediate layers 12A, 12B and integrating them. The heat-ray shielding layer 14 is generally a layer obtained by dispersing composite tungsten oxide in resin. The intermediate layers 12A, 12B are a layer of a composition including polyvinyl butyral (PVB layer) or a layer of a composition including ethylene/vinyl acetate copolymer (EVA layer). The intermediate layers 12A, 12B each may be a laminate of PVB layer and EVA layer. The EVA layer preferably is a crosslinked layer of a composition including ethylene/vinyl acetate copolymer and an organic peroxide. The plastic film 13 and the heat shielding layer 14 may be provided on the opposite locations from the above locations (Page 6, [0097]).  “388 teaches the heat-ray shielding layer preferably has 10 to 1,000 parts by weight, further preferably 10 to 800 parts by weight, especially 10 to 600 parts by weight, of (composite) tungsten oxide fine particles based on 100 parts by weight of binder resin. The thickness of the heat-ray shielding layer is generally in the range of 0.1 to 50 µm, preferably 0.1 to 10 µm, especially 0.1 to 5 µm  with benefit of providing a laminate including the shielding material useful in a safety glass such as laminated glass or a film-reinforced glass (e.g., bilayer, window film) which has excellent impact resistance and penetration resistance (resistance to passing through) and is effective in prevention of crimes and which is used in an automobile, a railway vehicle, a building and a showcase, an optical filter for display, and a display provided with the optical filter, especially plasma display panel (PDP) (Page 1, [0001]; Page 2, [0035]). 
In an analogous art of a near-infrared shielding laminated structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the near-infrared shielding film by ‘225, so as to include a near-infrared shielding laminated structure, including two or more transparent substrates and an interlayer sandwiched between the two or more transparent substrates, wherein the interlayer includes one or more intermediate films, and at least one of the intermediate films is a near-infrared shielding intermediate film, and the transparent substrate is any one selected from plate glass, plastic, and plastic containing fine particles having a near-infrared shielding function as taught by ‘388, and would have been motivated to do so with reasonable expectation that this would result in providing a laminate including the shielding material useful in a safety glass such as laminated glass or a film-reinforced glass (e.g., bilayer, window film) which has excellent impact resistance and penetration resistance (resistance to passing through) and is effective in prevention of crimes and which is used in an automobile, a railway vehicle, a building and a showcase, an optical filter for display, and a display provided with the optical filter, especially plasma display panel (PDP) as suggested by ‘388 (Page 1, [0001]; Page 2, [0035]). 

10.	Claims 11-13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak et al. (JP 2012-532822 A, equivalent to US Pub. No. 2011/0248225 A1, hereinafter “’225”) in view of Liu et al. (Morphology and phase controlled synthesis of CsxWO3 powders by solvothermal method and their optical properties, Powder Technology, 270, 2015, 329–336, hereinafter “’001”) as applied to claim 1 above, and further in view of Mitarai et al. (WO 2012/008587 A1, equivalent to US Pub. No. 2013/0128342 A1,  hereinafter “’342”).

Regarding claims 11-12: The disclosure of ‘225 is adequately set forth in paragraph 8 above and is incorporated herein by reference. ‘225 does not expressly teach a near-infrared shielding laminated structure, including two or more transparent substrates and an interlayer sandwiched between the two or more transparent substrates, wherein the interlayer includes one or more intermediate films, and at least one of the intermediate films is a near-infrared shielding intermediate film, and the transparent substrate is any one selected from plate glass, plastic, and plastic containing fine particles having a near-infrared shielding function.
	However, “342 teaches a laminated glass, which comprises a pair of facing glass substrates, an infrared reflecting substrate disposed between the pair of glass substrates, and a pair of bonding layers disposed between the pair of glass substrates and the infrared reflecting substrate, wherein the infrared reflecting substrate is the infrared reflecting substrate, and its transparent substrate is made of a resin film (Page 1, [0013]; Page 2, [0014]; Page 10, Claim 6) with benefit of providing a substrate comprising a transparent substrate, and an infrared reflecting film having a high refractive index dielectric film and a low refractive index dielectric film formed on the transparent substrate, wherein when it is formed into a laminated glass, its surface has a favorable neutral color tone without a stimulus color tone. Further, the object of the present invention is to provide a laminated glass having a favorable color tone on its surface, using such an infrared reflecting substrate, particularly to provide a laminated glass optimum as a glass for a vehicle (Page 1, [0008]). 
In an analogous art of a near-infrared shielding laminated structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the near-infrared shielding film by ‘225, so as to include a near-infrared shielding laminated structure, including two or more transparent substrates and an interlayer sandwiched between the two or more transparent substrates, wherein the interlayer includes one or more intermediate films, and at least one of the intermediate films is a near-infrared shielding intermediate film, and the transparent substrate is any one selected from plate glass, plastic, and plastic containing fine particles having a near-infrared shielding function as taught by ‘342, and would have been motivated to do so with reasonable expectation that this would result in providing a substrate comprising a transparent substrate, and an infrared reflecting film having a high refractive index dielectric film and a low refractive index dielectric film formed on the transparent substrate, wherein when it is formed into a laminated glass, its surface has a favorable neutral color tone without a stimulus color tone. Further, the object of the present invention is to provide a laminated glass having a favorable color tone on its surface, using such an infrared reflecting substrate, particularly to provide a laminated glass optimum as a glass for a vehicle as suggested by ’342 (Page 1, [0008]). 

Regarding claim 13: The disclosure of ‘225 is adequately set forth in paragraph 8 above and is incorporated herein by reference. ‘342 teaches the near-infrared shielding laminated structure, wherein at least one layer of the intermediate film constituting the interlayer is the near-infrared shielding intermediate film, and the intermediate film is sandwiched between two intermediate films made of a resin sheet formed using polyvinyl acetal resin or ethylene/vinyl acetate copolymer resin (Page 1, [0009]; Page 5, [0066], Fig. 8; Page 5, [0073]). 

Regarding claim 15: The disclosure of ‘225 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “342 teaches the near-infrared shielding laminated structure, wherein a haze value is 5% or less when a visible light transmittance is set to 70% or more (Page 8, [0107], Table 1). 

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/03/2022